DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on February 2 and 8, 2021 (hereinafter “the response”). No claims were amended, cancelled or added in the February 2, 2021 amendment, claims 1, 14 and 27 were amended by applicant in the February 8, 2021 supplemental amendment, and no claims were cancelled or added in the supplemental amendment. . Claims 23-26 and 28 were previously cancelled in the amendment filed October 29, 2019 and claim 6 was previously cancelled in the amendment filed June 9, 2020.
Claims 1-5, 7-22, 27 and 29-31 are pending and have been examined. 

Examiner’s Note: As indicated in the previous office action, claim 27 is directed to a "computer program product for operating a neurosynaptic network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith". According to the original specification of the applicant, the utilization of computer readable storage medium is limited to non-transitory machine readable media [i.e., paragraph 50 “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”] 

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement (IDS) submitted on 3/18/2021, which complies with the provisions of 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Response to Amendment
The amendments filed on February 2 and 8, 2021 have been entered. However, as discussed below, claims 1-5, 7-22, 27 and 29-31 are rejected under 35 U.S.C. 112(a) because the amendments to independent claims 1, 14 and 27 filed February 8, 2021 introduce new subject matter which is not described in the specification.

Response to Arguments
Applicant's arguments filed February 2 and 8, 2021 with respect to the rejections of claims 1-5, 7-22, 27 and 29-31 under 35 U.S.C. 103 have been carefully and fully considered, but are moot because the arguments do not apply to the combination of references used in the current rejections. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 103 and 112(a) discussed below. 
With reference to the previous rejection of claim 1, applicant states “the present	 claims specifically recite ‘operating all of its plurality of neurons in parallel on its plurality of axons, one axon at a time.’” before concluding that “Accordingly, Esser cannot be relied upon for this feature.” (applicant’s remarks of February 2, 2021, page 9). 

The examiner respectfully disagrees with applicant’s assertions in the February 2, 2021 remarks and points applicant to the below discussion of Modha and Esser. 
Regarding the “determining, during each of a plurality of time steps, a firing state of a plurality of neurons of a first neurosynaptic core in parallel” limitation recited in claims 1, 14 and 27, the examiner points to column 3, line 26, column 4, line 27, column 6, lines 1-7 and column 9, lines 36-41 of Modha, which disclose “Each lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons in a core module corresponding to the lookup table”, “[e]mbodiments of the invention further provide a neural network circuit that provides locality and massive parallelism to enable a low-power, compact hardware implementation”, “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal 
Also, regarding the “operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time, to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps” limitation added to claims 1, 14 and 27, the examiner points to FIG. 1 of Modha, which depicts input and output ports to a Packet Switch component and a global state machine (GSM) with input from neuron-to-core and output to neuron-to-axon components and to column 3, line 26, which discloses that “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron” and “[e]ach lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons” [i.e., operating a plurality of neurons on a plurality of axons]. 
The examiner further points to FIG. 1 of Esser, which shows that “Information flows from axons to neurons gated by binary synapses, where each axon fans out, in parallel, to all neurons thus achieving a 256-fold reduction in communication volume compared to a point-to-point approach” [i.e., operating all neurons in parallel on the axons] and to pages 1-3 and 5, which disclose “a parallel, distributed, event-driven architecture that … allows each neuron to receive inputs from … 256 axons, requires that all 256 neurons on a neurosynaptic core must receive input from a receptive field of the same 256 axons, and allows each neuron to transmit spikes to at most one axon 
Additionally, regarding the “delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector” limitation recited in amended claims 1, 14 and 27, the examiner points to column 4, line 13, column 6, lines 1-7 and column 9, lines 36-41 of Modha, which disclose that “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to an additional core module/neurosynaptic core], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep” and “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., during each time step].
The examiner also points to FIG. 2 of Esser, which shows the connection between neurosynaptic cores being performed in parallel and to page 5, Section II.B, which discloses that “The TrueNorth architecture allows each neuron to transmit spikes to a single axon line. In cases where broader connectivity is desired, a splitter corelet can be used. Each input to a splitter corelet forms a synapse with N unique neurons in that corelet, and the neurons are configured such that for each incoming spike they receive, they generate a spike of their own. Thus, a single input produces N spiking neurons on the next time step that can be targeted to N different axons” [i.e., binary 
With reference to the limitation “transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core” added to claims 1, 14 and 27, applicant states that “Applicant has further amended each independent claim to recite ‘without serialization to a plurality of axons of the at least one additional neurosynaptic core’” and asserts that “Support for this amendment may be found throughout the specification, including at paragraph [0032].” (applicant’s remarks of February 8, 2021, page 7). However, the amendments to independent claims 1, 14 and 27 filed February 8, 2021 introduce new subject matter which is not described in the specification. Contrary to applicant’s assertion, as discussed below in the section 112(a) rejections, paragraph 32 is silent regarding the above-noted feature added to claims 1, 14 and 27. The relied-upon paragraph 32 mentions that “Embodiments of the present disclosure take advantage of full parallelism of neurons within a core as well as pipelined operation for extremely fast core operation. Each core provides data locality. Communicates between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to serialize messages in 2D mesh router architectures and exploits parallelism of each core.” There are no descriptions of any transmitting any binary vector “without serialization” to any plurality of axons of any “additional neurosynaptic core” in applicant’s original specification. Aside from the above-noted disclosure in paragraph 32, which merely mentions that “Communicates [sic – communications] between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to without serialization to a plurality of axons of the at least one additional neurosynaptic core” as recited, using respective similar language, in amended claims 1, 14 and 27. 
In the remarks filed February 8, 2021, applicant states “Applicant has further amended each independent claim to recite ‘without serialization to a plurality of axons of the at least one additional neurosynaptic core.’” and then asserts “that these amendments further clarify the distinction of the present claims over the art cited, and in particular distinguishes Esser for the reasons set out in Applicant's prior submission on February 2.” (applicant’s remarks of February 8, 2021, page 7). 
Accordingly in the remarks filed with the supplemental amendment and response on February 8, 2021, applicant appears to argue that the claim limitations that were added to claims 1, 14 and 27 in the amendment filed on February 8, 2021, i.e., “delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting 
The examiner respectfully disagrees with applicant’s assertion and points applicant to the below discussion of Modha, Esser and the newly-cited non-patent literature Cassidy et al. ("Real-time scalable cortical computing at 46 giga-synaptic OPS/watt with ~100× speedup in time-to-solution and~ 100,000× reduction in energy-to-solution." SC'14: Proceedings of the International Conference for High Performance Computing, Networking, Storage and Analysis. IEEE: 27-38, 2014, hereinafter “Cassidy”).
	Regarding the limitation “delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core” added to independent claims 1 and 14 (and similarly added to independent claim 27), paragraph 32 of applicant’s specification discloses that “Each core provides data locality. Communicates [sic – communication] between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to serialize messages in 2D mesh router architectures and exploits parallelism of each core.” Therefore, “transmitting … without serialization to a plurality of axons of the at least one additional neurosynaptic core”, under the broadest reasonable interpretation (BRI), is parallel transmission or communication of the binary vector from one neurosynaptic core to axons of another neurosynaptic core without needing serialization. 

With continued reference to the newly-added limitation, page 30 of Cassidy further discloses that “threads are able to utilize locality between memory and computation” [i.e., data locality], “Event-based communication: Spike events, which represent the individual firing of neurons (for example, when a neuron’s potential exceeds its programmed threshold) communicate information within and between threads. Specifically, each presynaptic spike event is replicated and sent to all its target synapses” [i.e., delivering the firing state of the neurons in parallel], “The primary advantage of using a core is that it overcomes a key communication bottleneck … By partitioning the network into neurosynaptic cores, we only need to send one event to simultaneously target all of a core’s target_synapses” [i.e., without needing serialization] and “At each time step t, the core processes a binary input vector of axon states” [i.e., transmitting during each time step t, the binary vector from the first neurosynaptic core – to axons of an additional neurosynaptic core].
 “In addition to the specific grounds discussed above and in light of the remarks regarding Independent Claims 1, 14, and 27, Applicant respectfully submits that Dependent Claims 2-5, 7-13, 15-22, and 29-31 should be deemed allowable over the prior art of record at least by virtue of depending from allowable Claims 1, 14, and 27.” (applicant’s remarks of February 2, 2021, page 9). 
The examiner respectfully disagrees. As noted above and discussed in detail below, the combination of Modha, Esser and the newly-cited Cassidy reference teach the limitations of amended independent claims 1, 14 and 27. 
Further, as discussed in detail below, the combination of Modha, Esser, Cassidy and Amir (i.e., Modha in view of Esser, Cassidy and Amir) teaches the limitations of claims 4 and 15. 
As further discussed in detail below, the combination of Modha, Esser, Cassidy and Hasan (i.e., Modha in view of Esser, Cassidy and Hasan) teaches the features of claims 29-31. 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 32, there is a grammatical error in the recitation of “Communicates between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to serialize messages in 2D mesh router architectures and exploits parallelism of each core.” The examiner suggests that one Communication between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to serialize messages in 2D mesh router architectures and exploits parallelism of each core.” Appropriate correction is required.
Also, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Independent claims 1, 14 and 27 do not appear to have support in the originally filed specification filed on 9/30/2016. There does not appear to be any discussion of “delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-22, 27 and 29-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
without serialization to a plurality of axons of the at least one additional neurosynaptic core” is recited in claims 1, 14 and 27 as amended on February 8, 2021. However, the written description of the current application fails to disclose the above-identified limitation.
The specification does not describe the negative limitation of “transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core.” See MPEP § 2173.05(i): “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” Paragraph 32 of applicant’s original specification, reproduced below in its entirety, mentions that:
Embodiments of the present disclosure take advantage of full parallelism of neurons within a core as well as pipelined operation for extremely fast core operation. Each core provides data locality. Communicates between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to serialize messages in 2D mesh router architectures and exploits parallelism of each core. Combining these two advantages, it is possible to achieve unprecedented throughput in a modular, scalable, and tileable design. 

However, the specification is silent regarding transmitting any binary vector “without serialization” to any plurality of axons of any “additional neurosynaptic core”. without serialization” as recited in amended claims 1, 14 and 27. Nowhere does the specification mention, let alone describe “delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core” as recited, using respective similar language, in amended claims 1, 14 and 27. Accordingly, claims 1, 14 and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Also, claims 2-5, 7-13, 15-22 and 29-31, which each depend directly or indirectly from one of claims 1, 14 and 27, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement under the same rationale as claims 1, 14 and 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-14, and 16-22 and 27 are rejected under 35 USC 103 as being obvious over Modha (U.S. Patent No. 8996430 B2, hereinafter “Modha) in view of reference non-patent literature Esser et al. ("Cognitive Computing Systems: Algorithms and Applications for Networks of Neurosynaptic Cores." The 2013 International Joint Conference on Neural Networks (IJCNN). IEEE, 2013, pages 1-10, hereinafter “Esser”) and further in view of non-patent literature Cassidy et al. ("Real-time scalable cortical 
Regarding claim 1, Modha discloses the invention as claimed including a method comprising: determining, during each of a plurality of time steps, a firing state of a plurality of neurons of a first neurosynaptic core in parallel (see, e.g., column 2, lines 62-63, column 3, line 26, column 4, line 27, column 6, lines 1-7 and column 9, lines 36-41, “Each symmetric core circuit comprises a first core module” [i.e., a first neurosynaptic core], “Each lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons in a core module corresponding to the lookup table”, “[e]mbodiments of the invention further provide a neural network circuit that provides locality and massive parallelism to enable a low-power, compact hardware implementation”, “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., determining during each time step, firing state of neurons]), the first neurosynaptic core comprising a plurality of axons (see, e.g., abstract, line 4 and col. 2, lines 64-66, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons”), and wherein said determining comprises operating, within the first neurosynaptic core, all of the plurality of neurons … on the plurality of axons (see, e.g., FIG. 1 – depicts input and output ports to a Packet Switch component and a global state machine (GSM) with input from neuron-to-core and output to neuron-to-axon components and column 3, line 26, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron” [i.e., within the first neurosynaptic core], “[e]ach lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons” [i.e., operating a plurality of neurons on a plurality of axons]) … and 
delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons (see, e.g., column 2, lines 62-64, column 4, line 13, column 6, lines 1-7 and column 9, lines 36-41, “Each symmetric core circuit comprises a first core module and a second core module.” [i.e., at least one additional neurosynaptic core], “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to an additional core module/neurosynaptic core], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., during each time step]).
operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps; and 
delivering … to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector.
In the same field analogous art Esser teaches operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time (see, e.g., FIG. 1 showing that “Information flows from axons to neurons gated by binary synapses, where each axon fans out, in parallel, to all neurons thus achieving a 256-fold reduction in communication volume compared to a point-to-point approach” [i.e., operating all neurons in parallel on the axons] and pages 1-3 and 5, “a parallel, distributed, event-driven architecture that … allows each neuron to receive inputs from … 256 axons, requires that all 256 neurons on a neurosynaptic core must receive input from a receptive field of the same 256 axons, and allows each neuron to transmit spikes to at most one axon line” [i.e., operating all of the neurons on the axons], “allows each neuron to transmit spikes to a single axon line” [i.e., one axon at a time], “many binary feature encoder neurons in parallel” [i.e., operating the neurons in parallel]) to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps (see, e.g., page 3, sections II. A and B and page 5, section III. C, “uses the number of spikes occurring across multiple axons or neurons … in a single time step produced one or more spikes ; and 
delivering … to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector (see, e.g., FIG. 2 –shows the connection between neurosynaptic cores being performed in parallel and page 5, Section II.B, “The TrueNorth architecture allows each neuron to transmit spikes to a single axon line. In cases where broader connectivity is desired, a splitter corelet can be used. Each input to a splitter corelet forms a synapse with N unique neurons in that corelet, and the neurons are configured such that for each incoming spike they receive, they generate a spike of their own. Thus, a single input produces N spiking neurons on the next time step that can be targeted to N different axons” [i.e., binary vectors are transmitted/delivered between cores, wherein these binary vectors correspond to the firing states of the neurons]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Esser with Modha to provide a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores, where a neurosynaptic core has 256 axons (i.e., a plurality of ×256 synapse crossbar (i.e., a plurality of synapses), and 256 neurons (i.e., a plurality of neurons), where information flows from axons to neurons and where each axon fans out, in parallel, to all neurons (See, e.g., Esser FIG. 1 and page 2, first column). Doing so would have allowed Modha to achieve a 256-fold reduction in communication volume compared to a point-to-point approach, as suggested by Esser (See, e.g., See, e.g., Esser page 2, first column). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Modha in view of Esser substantially teaches the claimed invention, Modha in view of Esser is not relied on to teach delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core.
In the same field, analogous art Cassidy teaches delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel (see, e.g., page 30, “Parallelism across threads: Neurons and synapses are partitioned into parallel threads that communicate with each other via messages [i.e., delivering in parallel by transmitting/communicating via messages], “a neurosynaptic core, which integrates axons, neurons, and synapses” [i.e., the first neurosynaptic core], “every time step. Each thread updates all its assigned neurons based on arriving synaptic events. Then it checks if the neuron has exceeded its threshold, if so, it communicates to all targeted synapses” [i.e., firing state of the by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core (Paragraph 32 of applicant’s specification discloses “Each core provides data locality. Communicates [sic – communication] between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to serialize messages in 2D mesh router architectures and exploits parallelism of each core.” Therefore, “transmitting … without serialization to a plurality of axons of the at least one additional neurosynaptic core”, under the broadest reasonable interpretation (BRI), is parallel transmission or communication of the binary vector from one neurosynaptic core to axons of another neurosynaptic core without needing serialization) (see, e.g., page 30, “threads are able to utilize locality between memory and computation” [i.e., data locality], “Event-based communication: Spike events, which represent the individual firing of neurons (for example, when a neuron’s potential exceeds its programmed threshold) communicate information within and between threads. Specifically, each presynaptic spike event is replicated and sent to all its target synapses” [i.e., delivering the firing state of the neurons in parallel], “The primary advantage of using a core is that it overcomes a key communication bottleneck … By partitioning the network into neurosynaptic cores, we only need to send one event to simultaneously target all of a core’s target_synapses” [i.e., without needing serialization], “At each time step t, the core processes a binary input vector of axon states” [i.e., transmitting during each time step t, the binary vector from the first neurosynaptic core – to axons of an additional neurosynaptic core]). 


Regarding claim 2, Modha in view of Esser teaches the limitations as described in claim 1 above.
Modha further discloses wherein the first neurosynaptic core and the at least one additional neurosynaptic core are located on a first chip (see, e.g., column 3, line 42, “each chip structure comprising a plurality of symmetric core circuits”).

Regarding claim 3, Modha in view of Esser and Cassidy teaches the limitations teaches the limitations as described in claim 2 above.
Modha further discloses wherein the parallel delivery is via an inter-core network (see, e.g., abstract, “Each symmetric core circuit comprises a first core module and a second core module. Each core module comprises a plurality of electronic 
Regarding claim 5, Modha in view of Esser and Cassidy teaches the limitations as described in claim 1 above; and Modha further discloses further comprising: pipelining the firing state of the plurality of neurons (see, e.g., column 6, line 19, “For external communication, pipelining may be utilized wherein load inputs, neuron/synapse operation, and send outputs are pipelined”).

Regarding claim 7, Modha in view of Esser and Cassidy teaches the limitations as described in claim 1 above; and Modha further discloses wherein the first neurosynaptic core is located on a first chip, and the at least one additional neurosynaptic core is located on a second chip (see, e.g., column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits”, thus each chip has a plurality of cores).

Regarding claim 8, Modha in view of Esser and Cassidy teaches the limitations as described in claim 7 above; and Modha further discloses further comprising: transmitting the firing state of the plurality of neurons via an inter-chip network connecting the first chip and the second chip (see, e.g., column 3, line 43, “The event routing system further comprises, for each chip structure, a chip-to-chip lookup table configured to determine target chip structures containing target axons for neuronal firing events generated by neurons in the chip structure, and a chip-to-chip packet Switch configured to direct (transmit) the neuronal firing events to the target chip structures containing the target axons.”).

Regarding claim 9, Modha in view of Esser and Cassidy teaches the limitations as described in claim 8 above; and Modha further discloses wherein the inter-chip network comprises an outgoing port of the first chip and an incoming port of the second chip (see, e.g., Fig. 13 depicts a chip-to-chip Packet Switch (PSw) in which there are incoming and outgoing ports (see parts 758A, 753B, 758B, and 753B)).

Regarding claim 10, Modha in view of Esser and Cassidy teaches the limitations as described in claim 8 above; and Modha further discloses wherein the inter-chip network comprises an outgoing port of the first chip connected to an incoming port of the first chip (see, e.g., Fig. 13 depicts a chip-to-chip Packet Switch (PSw) in which there are incoming and outgoing ports (see parts 758A, 753B, 758B, and 753B)).

Regarding claim 11, Modha in view of Esser and Cassidy teaches the limitations as described in claim 7 above; and Modha further discloses wherein the first and second chip are located on a first board (see, e.g., column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits”, thus a board has multiple chips).

Regarding claim 12, Modha in view of Esser and Cassidy teaches the limitations as described in claim 7 above; and Modha further discloses wherein the first chip is located on a first board and the second chip is located on a second board, the first and second boards being connected (see, e.g., FIG. 15 – depicts multiple boards connected to each other and column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits” [i.e., a board has multiple chips]).

Regarding claim 13, Modha in view of Esser and Cassidy teaches the limitations as described in claim 7 above; and Modha further discloses wherein a plurality of boards comprising the first board and the second board is hierarchically arranged, and wherein the first board and the second board are connected via a hierarchy of routers (see, e.g., column 3, line 49, “The hierarchical organization of the symmetric core circuits further comprises multiple board structures, each board structure comprising a plurality of chip structures. The event routing system further comprises, for each board structure, a board-to-board lookup table configured to determine target board structures containing target axons for neuronal firing events generated by neurons in said board structure, and a board-to-board packet switch”).

Regarding independent claim 14, Modha discloses the invention as claimed including a system comprising: a plurality of neurosynaptic cores, the neurosynaptic cores comprising a plurality of axons, a plurality of synapses, and a plurality of neurons (see, e.g., abstract, line 4 and column 2, lines 62-64, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons.”, “Each symmetric core circuit comprises a first core module and a second core module.” [i.e., a plurality of neurosynaptic cores]); and 
a first inter-core network connecting the plurality of neurosynaptic cores, wherein each of the plurality of neurosynaptic cores is adapted to determine, during each of a plurality of time steps, a firing state of its plurality of neurons (see, e.g., column 4, line 13, column 6, lines 1-7 and column 9, lines 36-41, “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules”, “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., determining during each time step, firing state of neurons]), 
said determining comprising operating, within that neurosynaptic core, all of its plurality of neurons … on its plurality of axons (see, e.g., FIG. 1 – depicts input and output ports to a Packet Switch component and a global state machine (GSM) with input from neuron-to-core and output to neuron-to-axon components and column 3, line 26, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an 
the first inter-core network is adapted to deliver, during each of the plurality of time steps, from a first neurosynaptic core of the plurality of neurosynaptic cores to at least one additional neurosynaptic core the firing state of the plurality of neurons of the first neurosynaptic core (see, e.g., column 4, line 13, column 6, lines 1-7 and column 9, lines 36-41, “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to an additional core module/neurosynaptic core], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., during each time step]). 
Although Modha substantially discloses the claimed invention, Modha is not relied on to explicitly disclose operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps, and … 
deliver … from a first neurosynaptic core of the plurality of neurosynaptic cores to at least one additional neurosynaptic core the firing state of the plurality of neurons of the first neurosynaptic core in parallel, by transmitting the binary vector.
In the same field analogous art Esser teaches operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time (see, e.g., FIG. 1 showing that “Information flows from axons to neurons gated by binary synapses, where each axon fans out, in parallel, to all neurons thus achieving a 256-fold reduction in communication volume compared to a point-to-point approach” [i.e., operating all neurons in parallel on the axons] and pages 1-3 and 5, “a parallel, distributed, event-driven architecture that … allows each neuron to receive inputs from … 256 axons, requires that all 256 neurons on a neurosynaptic core must receive input from a receptive field of the same 256 axons, and allows each neuron to transmit spikes to at most one axon line” [i.e., operating all of the neurons on the axons], “allows each neuron to transmit spikes to a single axon line” [i.e., one axon at a time], “many binary feature encoder neurons in parallel” [i.e., operating the neurons in parallel]) to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps (see, e.g., page 3, sections II. A and B and page 5, section III. C, “uses the number of spikes occurring across multiple axons or neurons … in a single time step produced one or more spikes on the corresponding input line and time steps” [i.e., within a current time step], “we threshold the hidden units’ outputs at zero, resulting in a 64-dimension binary vector per receptive field corelet” [i.e., constructing a binary vector], “[t]he digit recognition system exhibits the parallel, low-precision nature of TrueNorth computation. We use many binary feature encoder neurons in parallel (equaling the number of pixels) with a low-, and …
deliver … from a first neurosynaptic core of the plurality of neurosynaptic cores to at least one additional neurosynaptic core the firing state of the plurality of neurons of the first neurosynaptic core in parallel, by transmitting the binary vector (see, e.g., FIG. 2 –shows the connection between neurosynaptic cores being performed in parallel and page 5, Section II.B, “The TrueNorth architecture allows each neuron to transmit spikes to a single axon line. In cases where broader connectivity is desired, a splitter corelet can be used. Each input to a splitter corelet forms a synapse with N unique neurons in that corelet, and the neurons are configured such that for each incoming spike they receive, they generate a spike of their own. Thus, a single input produces N spiking neurons on the next time step that can be targeted to N different axons” [i.e., binary vectors are transmitted/delivered between cores, wherein these binary vectors correspond to the firing states of the neurons]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Esser with Modha to provide a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores, where a neurosynaptic core has 256 axons (i.e., a plurality of axons), a 256×256 synapse crossbar (i.e., a plurality of synapses), and 256 neurons (i.e., a plurality of neurons), where information flows from axons to neurons and where each axon fans out, in parallel, to all neurons (See, e.g., Esser FIG. 1 and page 2, first column). Doing so would have allowed Modha to achieve a 256-fold reduction in 
Although Modha in view of Esser substantially teaches the claimed invention, Modha in view of Esser is not relied on to teach deliver, during each of the plurality of time steps, from a first neurosynaptic core of the plurality of neurosynaptic cores to at least one additional neurosynaptic core the firing state of the plurality of neurons of the first neurosynaptic core in parallel, by transmitting the binary vector by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core.
In the same field, analogous art Cassidy teaches deliver, during each of the plurality of time steps, from a first neurosynaptic core of the plurality of neurosynaptic cores to at least one additional neurosynaptic core the firing state of the plurality of neurons of the first neurosynaptic core in parallel (see, e.g., page 30, “Parallelism across threads: Neurons and synapses are partitioned into parallel threads that communicate with each other via messages [i.e., delivering in parallel by transmitting/communicating via messages], “a neurosynaptic core, which integrates axons, neurons, and synapses” [i.e., the first neurosynaptic core], “every time step. Each thread updates all its assigned neurons based on arriving synaptic events. Then it checks if the neuron has exceeded its threshold, if so, it communicates to all targeted synapses” [i.e., firing state of the neurons during each time step]), by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core (Paragraph 32 of applicant’s specification discloses “Each core provides data locality. Communicates [sic – communication] between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to serialize messages in 2D mesh router architectures and exploits parallelism of each core.” Therefore, “transmitting … without serialization to a plurality of axons of the at least one additional neurosynaptic core”, under the BRI, is parallel transmission or communication of the binary vector from one neurosynaptic core to axons of another neurosynaptic core without needing serialization) (see, e.g., page 30, “threads are able to utilize locality between memory and computation” [i.e., data locality], “Event-based communication: Spike events, which represent the individual firing of neurons (for example, when a neuron’s potential exceeds its programmed threshold) communicate information within and between threads. Specifically, each presynaptic spike event is replicated and sent to all its target synapses” [i.e., delivering the firing state of the neurons in parallel], “The primary advantage of using a core is that it overcomes a key communication bottleneck … By partitioning the network into neurosynaptic cores, we only need to send one event to simultaneously target all of a core’s target_synapses” [i.e., without needing serialization], “At each time step t, the core processes a binary input vector of axon states” [i.e., transmitting during each time step t, the binary vector from the first neurosynaptic core – to axons of an additional neurosynaptic core]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cassidy with Modha in view of Esser to provide a parallel, event-driven kernel for neurosynaptic computation where TrueNorth 

Regarding claim 16, as discussed above, Modha in view of Esser and Cassidy teaches the system of claim 14. 
Modha further discloses wherein the first inter-core network is located on a first chip and a second inter-core network is located on a second chip, the at least one additional neurosynaptic core being connected to the second inter-core network (see, e.g., Fig. 7 depicts a Packet Switch and a Lookup Table network components for core to core communications on a chip. There are multiple cores connected to the network).

Regarding claim 17, as discussed above, Modha in view of Esser and Cassidy teaches the system of claim 16.
Modha further discloses wherein the first chip and the second chip are adjacent (see, e.g., FIG. 2 - depicting a grid of interconnected chips that are adjacent to one another).

Regarding claim 18, as discussed above, Modha in view of Esser and Cassidy teaches the system of claim 16. 
Modha further discloses a port connecting the first inter-core network to the second inter-core network (see, e.g., FIG. 3 - depicting a chip-to-chip Packet Switch, a core-to-chip address-event transmitter, a chip-to-core address-event receiver, and a global state machine [i.e., a connection between two inter-core networks is provided via these components]).

Regarding claim 19, as discussed above, Modha in view of Esser and Cassidy teaches the system of claim 14.
Modha further discloses a port connecting the first inter-core network to itself (see, e.g., Fig. 1 depicts input and output ports to Packet Switch component and also a Global State Machine (GSM) with input from neuron-to-core and output to neuron-to-axon components [i.e., these components include a port connecting the inter-core network to itself and provide internal communications]).

Regarding claim 20, as discussed above, Modha in view of Esser and Cassidy teaches the system of claim 16.
Modha further discloses wherein the first and second chip are located on a first board (see, e.g., column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits” [i.e., a board has multiple chips]).

Regarding claim 21, as discussed above, Modha in view of Esser and Cassidy teaches the system of claim 16.
Modha further discloses wherein the first chip is located on a first board and the second chip is located on a second board, the first and second boards being connected (see, e.g., Fig. 15 depicts multiple boards connected to each other and column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits”, thus a board has multiple chips).

Regarding claim 22, as discussed above, Modha in view of Esser and Cassidy teaches the system of claim 21. 
Modha further discloses wherein a plurality of boards comprising the first board and the second board is hierarchically arranged, and wherein the first board and the second board are connected via a hierarchy of routers (see, e.g., column 3, line 49, “The hierarchical organization of the symmetric core circuits further comprises multiple board structures, each board structure comprising a plurality of chip structures. The event routing system further comprises, for each board structure, a board-to-board lookup table configured to determine target board structures containing target axons for neuronal firing events generated by neurons in said board structure, and a board-to-board packet switch”).

computer program product for operating a neurosynaptic network, the computer program product comprising a computer readable storage medium (see, e.g., column 14, lines 25-28, “computer program product … for implementing the embodiments of the invention … a non-transitory computer-useable storage medium” [i.e., a computer program product comprising a computer readable storage medium]) having program instructions embodied therewith, the program instructions executable by a processor (see, e.g., column 14, lines 30-33, “The non-transitory computer-useable storage medium has a computer-readable program, wherein the program upon being processed on a computer causes the computer to implement the steps of the present invention”) to cause the processor to perform a method (see, e.g., column 13, lines 27-34, “The computer system includes one or more processors, such as processor 302 … [t]he computer system also includes a main memory 310, preferably random access memory (RAM), and may also include a secondary memory 312”, [i.e., a computer system that performs method steps includes a processor 302]) comprising: determining, during each of a plurality of time steps, a firing state of a plurality of neurons of a first neurosynaptic core in parallel (see, e.g., column 3, line 26, column 4, line 27, column 6, lines 1-7 and column 9, lines 36-41, “Each lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons in a core module corresponding to the lookup table”, “[e]mbodiments of the invention further provide a neural network circuit that provides locality and massive parallelism to enable a low-power, compact hardware implementation”, “firing of neurons 11 (one at a time) … each neuron 11 fires once in a 
the first neurosynaptic core comprising a plurality of axons (see, e.g., abstract, line 4 “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons”), and 
wherein said determining comprises operating, within the first neurosynaptic core, all of the plurality of neurons … on the plurality of axons (see, e.g., FIG. 1 – depicts input and output ports to a Packet Switch component and a global state machine (GSM) with input from neuron-to-core and output to neuron-to-axon components and column 3, line 26, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron” [i.e., within the first neurosynaptic core], “[e]ach lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons” [i.e., operating a plurality of neurons on a plurality of axons]) …; and
delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons (see, e.g., column 4, line 13, column 6, lines 1-7 and column 9, lines 36-41, “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to an additional core module/neurosynaptic core], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., during each time step]).
Although Modha substantially discloses the claimed invention, Modha is not relied on to explicitly disclose to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps; and
delivering … to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector.
In the same field analogous art Esser teaches operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time (see, e.g., FIG. 1 showing that “Information flows from axons to neurons gated by binary synapses, where each axon fans out, in parallel, to all neurons thus achieving a 256-fold reduction in communication volume compared to a point-to-point approach” [i.e., operating all neurons in parallel on the axons] and pages 1-3 and 5, “a parallel, distributed, event-driven architecture that … allows each neuron to receive inputs from … 256 axons, requires that all 256 neurons on a neurosynaptic core must receive input from a receptive field of the same 256 axons, and allows each neuron to transmit spikes to at most one axon line” [i.e., operating all of the neurons on the axons], “allows each to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps (see, e.g., page 3, sections II. A and B and page 5, section III. C, “uses the number of spikes occurring across multiple axons or neurons … in a single time step produced one or more spikes on the corresponding input line and time steps” [i.e., within a current time step], “we threshold the hidden units’ outputs at zero, resulting in a 64-dimension binary vector per receptive field corelet” [i.e., constructing a binary vector], “[t]he digit recognition system exhibits the parallel, low-precision nature of TrueNorth computation. We use many binary feature encoder neurons in parallel (equaling the number of pixels) with a low-precision classifier, in contrast to conventional implementations, which use fewer encoder neurons and higher neuron and classifier precision to match performance.” [i.e., encode/construct a binary vector corresponding to firing state of neurons]); and 
delivering … to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector (see, e.g., FIG. 2 –shows the connection between neurosynaptic cores being performed in parallel and page 5, Section II.B, “The TrueNorth architecture allows each neuron to transmit spikes to a single axon line. In cases where broader connectivity is desired, a splitter corelet can be used. Each input to a splitter corelet forms a synapse with N unique neurons in that corelet, and the neurons are configured such that for each incoming spike they receive, they generate a spike of their own. Thus, a single input produces N spiking neurons on the next time step that can be targeted to N different axons” [i.e., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Esser with Modha to provide a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores, where a neurosynaptic core has 256 axons (i.e., a plurality of axons), a 256×256 synapse crossbar (i.e., a plurality of synapses), and 256 neurons (i.e., a plurality of neurons), where information flows from axons to neurons and where each axon fans out, in parallel, to all neurons (See, e.g., Esser FIG. 1 and page 2, first column). Doing so would have allowed Modha to achieve a 256-fold reduction in communication volume compared to a point-to-point approach, as suggested by Esser (See, e.g., See, e.g., Esser page 2, first column). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Modha in view of Esser substantially teaches the claimed invention, Modha in view of Esser is not relied on to teach delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel, by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core.
In the same field, analogous art Cassidy teaches delivering, during each of the plurality of time steps, to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel (see, e.g., page 30, “Parallelism across by transmitting the binary vector without serialization to a plurality of axons of the at least one additional neurosynaptic core (Paragraph 32 of applicant’s specification discloses “Each core provides data locality. Communicates [sic – communication] between cores is provided in a time-bound and parallel fashion for extremely fast network operation, which removes the need to serialize messages in 2D mesh router architectures and exploits parallelism of each core.” Therefore, “transmitting … without serialization to a plurality of axons of the at least one additional neurosynaptic core”, under the BRI, is parallel transmission or communication of the binary vector from one neurosynaptic core to axons of another neurosynaptic core without needing serialization) (see, e.g., page 30, “threads are able to utilize locality between memory and computation” [i.e., data locality], “Event-based communication: Spike events, which represent the individual firing of neurons (for example, when a neuron’s potential exceeds its programmed threshold) communicate information within and between threads. Specifically, each presynaptic spike event is replicated and sent to all its target synapses” [i.e., delivering the firing state of the neurons in parallel], “The primary advantage of using a core is that it overcomes a key communication bottleneck … By partitioning the network into neurosynaptic cores, we t, the core processes a binary input vector of axon states” [i.e., transmitting during each time step t, the binary vector from the first neurosynaptic core – to axons of an additional neurosynaptic core]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cassidy with Modha in view of Esser to provide a parallel, event-driven kernel for neurosynaptic computation where TrueNorth chips, silicon expressions of the kernel, are seamlessly tiled into arrays (See, e.g., Cassidy, Abstract, page 27). Doing so would have allowed Modha in view of Esser to achieve five orders of magnitude reduction in energy-to-solution and two orders of magnitude speedup in time-to-solution, when running complex recurrent neural network simulations and to enable a broad range of cognitive applications, as suggested by Cassidy (See, e.g., Cassidy, Abstract, page 27). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Claims 4 and 15 are rejected under 35 USC 103 as being obvious over Modha in view of Esser and Cassidy as applied to claims 3 and 14 above, and further in view of non-patent literature Amir et al. (“Cognitive Computing Programming Paradigm: A Corelet Language for Composing Networks of Neurosynaptic Cores”, 2013, pages 1-10, hereinafter “Amir”).
Regarding claim 4, as discussed above, Modha in view of Esser and Cassidy teaches the method of claim 3.
wherein the parallel delivery is performed by a permutation network, a Clos network, or a butterfly network.
In the same field of endeavor, Amir teaches wherein the parallel delivery is performed by a permutation network, a Clos network, or a butterfly network (see, e.g., page 9, section VI, first column, last paragraph, “the corelet programming paradigm employs connectors and permutations for long-distance ‘white-matter’ connectivity and synaptic crossbar matrices for short-distance ‘gray-matter’ connectivity” [i.e., permutations for connectivity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amir with Modha in view of Esser and Cassidy to provide parallel, distributed, event-driven, scalable architectures including a scalable network of configurable neurosynaptic cores where each core brings memory ("synapses"), processors ("neurons"), and communication ("axons") (i.e., a plurality of synapses, neurons and axons) in close proximity (See, e.g., Amir, page 1, Section I, first column). Doing so would have allowed Modha in view of Esser to improve the design, structure, modularity, correctness, consistency, compactness, and reusability of a neural network, as suggested by Amir (See, e.g., Amir, page 4, second column, fifth paragraph). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 15, as discussed above, Modha in view of Esser and Cassidy teaches the system of claim 14.
wherein the inter-core network comprises a permutation network, a Clos network, or a butterfly network.
In the same field of endeavor, Amir teaches wherein the inter-core network comprises a permutation network, a Clos network, or a butterfly network (page 9, section VI, column 1, last paragraph teaches “the corelet programming paradigm employs connectors and permutations for long-distance “white-matter” connectivity and synaptic crossbar matrices for short-distance “gray-matter” connectivity” [i.e., permutations for connectivity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amir with Modha in view of Esser to provide parallel, distributed, event-driven, scalable architectures including a scalable network of configurable neurosynaptic cores where each core brings memory ("synapses"), processors ("neurons"), and communication ("axons") (i.e., a plurality of synapses, neurons and axons) in close proximity (See, e.g., Amir, page 1, Section I, first column). Doing so would have allowed Modha in view of Esser and Cassidy to improve the design, structure, modularity, correctness, consistency, compactness, and reusability of a neural network, as suggested by Amir (See, e.g., Amir, page 4, second column, fifth paragraph).

Claims 29-31 are rejected under 35 USC 103 as being obvious over Modha in view of Esser and further in view of non-patent literature Hasan et al. ("A Reconfigurable 
Regarding claims 29, 30 and 31, as discussed above, Modha in view of Esser and Cassidy teaches the method of claim 1, the system of claim 14 and computer program product of claim 27.
However, Modha in view of Esser and Cassidy is not relied on to teach wherein the first neurosynaptic core is time-division multiplexed.
In the same field, analogous art Hasan teaches wherein the first neurosynaptic core is time-division multiplexed (see, e.g., pages 3 and 7, “The network is statically time multiplexed between cores for exchanging multiple neuron outputs” and the “core also requires … adders, registers, multiplexers” [i.e., a first neurosynaptic core is time-division multiplexed]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hasan with Modha in view of Esser and Cassidy to provide a multicore heterogeneous architecture for big data processing to implement a neuromorphic system having training and recognition (evaluation of new input) capabilities where the system architecture includes memristor neural cores that are utilized to provide low power high throughput execution of neural networks (See, e.g., Hasan, Abstract, page 1). Doing so would have allowed Modha in view of Esser and Cassidy to use the system architecture for classification, unsupervised clustering, dimensionality reduction, feature extraction, and anomaly detection while providing four to six orders of magnitude more energy efficiency over GPGPUs for big data processing, as suggested by Hasan (See, e.g., Hasan, Abstract). This is an example of 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on the accompanying PTO-892 Notice of References Cited form, and not relied upon is considered pertinent to applicant's disclosure. 
For example, Alpert et al. (U.S. Patent Appl. Pub. No. 2016/0132769 A1, hereinafter “Alpert”) discloses that a “neurosynaptic network comprises a plurality of neurosynaptic cores connected by a plurality of routers” and “Arrays of extremely low power neurosynaptic processing units, called neurosynaptic cores, provide an architecture to solve exascale big data problems.” (See, e.g., Alpert, Abstract and 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125